                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 ROW EQUIPMENT, INC.,

                Plaintiff,                               CIVIL ACTION NO.: 5:16-cv-60

        v.

 TEREX USA, LLC d/b/a TEREX
 ENVIRONMENTAL EQUIPMENT,

                Defendant.


                                          ORDER

       The verdict in the above-styled action having been affirmed by the United States Court of

Appeals for the Eleventh Circuit, the mandate of the United States Court of Appeals for the

Eleventh Circuit is made the Order of this Court.

       SO ORDERED, this 24th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
